Title: To Thomas Jefferson from Joseph T. Scott, 28 April 1803
From: Scott, Joseph T.
To: Jefferson, Thomas


          
            Sir,
            Philada. Apl. 28th. 1803
          
          Being indisposed for several days I was prevented from acknowledging the receipt of yours of the 9th. containing two papers of information.
          Accept I pray you the assurances of my personal esteem for your very polite and kind attention to my request.
          I expect to have, in a short time, the life of Washington in the press.
          With sentiments of great respect I am Sir your most obt. Sert.
          
            Joseph Scott
          
        